NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   Argued July 9, 2019
                                   Decided July 23, 2019

                                          Before

                       MICHAEL S. KANNE, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge

No. 19-1192

HOLLY DENISE GREEN,                                Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Indiana,
                                                   Fort Wayne Division.
      v.
                                                   No. 1:17-cv-318
ANDREW M. SAUL,
Commissioner of Social Security,                   Susan L. Collins,
    Defendant-Appellee.                            Magistrate Judge.



                                        ORDER

       Holly Green applied for Disability Insurance Benefits based on numerous
conditions, including knee pain, fibromyalgia, neck and back pain, obesity, and anxiety.
An administrative law judge denied benefits, finding that Green could do sedentary
work with certain limitations. After the district court upheld this denial, Green
appealed, arguing that the ALJ wrongly made an adverse credibility finding against
her, improperly weighed the evidence, and did not adequately consider her sleep
problems and neck pain. But the ALJ’s findings were supported by substantial evidence
and properly accounted for Green’s limitations, so we affirm.
No. 19-1192                                                                          Page 2

                                      I. Background

       Green was 42 years old when she applied for benefits, asserting an onset date of
December 2012. She has an associate degree in applied science and technology and has
worked previously as a cook, welder, and in multiple positions in quality assurance.
She is often in pain because she suffers from fibromyalgia, degenerative disc disease,
migraines, obesity, and arthritis in her left knee and shoulder. She treats her pain with
medication, including opioids like hydrocodone, and has received multiple nerve-
blocking injections in her neck. In 2013, she had surgery on her right knee to treat a torn
meniscus.

       Doctors have also diagnosed Green with insomnia, sleep apnea, anxiety, and
depression. For these conditions, Green takes Ambien, Prozac, and Xanax. Dr. Dan
Boen, a consulting psychologist who performed a mental-status evaluation in
connection with her disability claim, assigned her a Global Assessment of Function
(“GAF”) score of 45, indicating that she had serious impairments in social and
occupational functioning.1 AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). Dr. Boen also opined that Green
“could understand what she was asked to do on a job but she would not be able to
remember it. She would have trouble concentrating and staying on task.”

        State-agency consulting psychologist Dr. Ken Lovko reviewed Green’s records
and determined that Dr. Boen’s opinion was “not supported by exam” or daily-life
activities. He opined that she could “understand, remember and carry-out semiskilled
tasks” and “attend to task[s] for sufficient periods of time to complete” them. Green’s
internist, Dr. Vijay Kamineni, noted that she had “[n]ormal concentration and social
interaction,” and her “[r]emote and recent memory” was “intact.”

       After the Social Security Administration denied Green’s application, she had a
hearing before an ALJ. She testified that she was unable to work primarily due to her
left knee pain, fibromyalgia, and neck problems. Green said she that she is in
debilitating pain about half the time and that on “bad days” she lies down and tries not
to move. She also testified that she could stand only 15 to 20 minutes at a time. She told

       1 The GAF, which assesses an “individual’s overall level of functioning,” Craft
v. Astrue, 539 F.3d 668, 676 n.7 (7th Cir. 2008), is no longer widely used by psychiatrists
and psychologists.
No. 19-1192                                                                        Page 3

the ALJ that a recent MRI showed “bulging disc[s]” in her neck and back. Neck pain
causes her “difficulty looking side-to-side,” “looking just slightly down at a computer
screen or a table,” and “holding something and reading.” She suffers from social
anxiety as well—she said she cannot handle being in a room with more than ten
unfamiliar people. She also reported that some days she “just can’t … think straight.”

      When discussing her daily routine, Green said that she reads the newspaper
(though she usually lies down after she finishes it), watches half-hour television
programs, and goes on Facebook every couple of days. She also enjoys fishing, though
she has not gone for over six months. She can take care of her own hygiene, and
although her daughter usually helps her with the cooking, Green said she does a few
household chores, like dusting, grocery shopping, and folding laundry. Because she
does not sleep well, Green testified that she takes “about a two hour nap” every day.

       The ALJ consulted a vocational expert (VE) about whether a person with Green’s
functional limitations could find work in the national economy. In his first hypothetical,
the ALJ asked about an individual of Green’s age, education, and work history,
“reduced to sedentary work” with the following limitations: never lifting more than ten
pounds; sitting six hours of the work day; limited to “simple repetitive tasks,” with “no
sudden or unpredictable workplace changes,” no “tasks requiring intense or focused
attention for prolonged periods,” and the ability to “work at a flexible pace where the
employee is allowed some independence in determining either the timing of different
work activities or pace of work.” The expert said that such a person could work as an
order clerk, change account clerk, or call-out operator. Next, the ALJ added the
limitation of needing to alternate “between sitting and standing up to every
30 minutes,” and the VE responded that the same jobs would be available.

       After the hearing, Green provided additional evidence regarding her cervical
spine issues and sleep apnea. This included the analysis of the 2015 MRI mentioned in
Green’s testimony; it showed “[d]egenerative disc changes with” two small central disc
protrusions. Doctors also recorded that Green’s “bilateral neck pain and spasms have
been getting worse” and that she had “difficulty in turning her head.”

       The ALJ then conducted the Administration’s five-step analysis, see 20 C.F.R.
§ 404.1520(a), § 416.920(a). At Step 1, he determined that Green had not engaged in
substantial gainful activity since December 4, 2012. At Step 2, he identified Green’s
severe impairments as fibromyalgia, bilateral knee pain due to osteoarthritis and a
meniscal tear requiring surgery, neck (and related headache) pain and low back pain
No. 19-1192                                                                         Page 4

due to cervical and lumbar degenerative arthritis, rosacea, obesity, depression, and
anxiety. At Step 3, the ALJ concluded that these severe impairments did not meet any
listings for presumptive disability. Further, the ALJ determined, Green’s “medically
determinable impairments could reasonably be expected to cause the alleged
symptoms,” but her “statements concerning the intensity, persistence and limiting
effects of these symptoms are not entirely credible.”

       Between Steps 3 and 4 the ALJ determined that Green had the Residual
Functioning Capacity (RFC) to perform sedentary work with the limitations he had
included in his hypothetical questions to the VE. Though the ALJ determined that
Green’s limitations precluded her from performing her past relevant work (Step 4), at
Step 5 he relied upon the VE’s testimony and concluded that with her RFC, Green could
successfully find other work.

       The agency’s Appeals Council denied Green’s request for review. She then
sought judicial review, and the parties agreed to have a magistrate judge adjudicate the
case. See 28 U.S.C. § 636(c). The magistrate judge upheld the ALJ’s decision.

                                       II. Analysis

      “An ALJ’s decision will be upheld if supported by ‘substantial evidence,’ which
means ‘such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.’” Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019) (quoting
Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014)).

       A. ALJ’s Credibility Determination

       Green first challenges the ALJ’s credibility determination because, she says, the
assessment rests on an incomplete review of her daily activities, misinterprets her
response to treatment, and is not supported by the medical evidence. Specifically, she
argues that the ALJ illogically found that “her activities of daily living show that she is
functioning at a higher degree than she reported,” and that the ALJ did not consider the
daily assistance that she receives from her family. We must determine whether the
ALJ’s credibility finding was supported by the record, recognizing that an ALJ’s
credibility determination is entitled to “special deference.” Scheck v. Barnhart, 357 F.3d
697, 703 (7th Cir. 2004).
No. 19-1192                                                                            Page 5

         Here, the record supports the ALJ’s credibility determination. ALJs are tasked
with reviewing the evidence provided and assessing whether a claimant is exaggerating
the effects of her impairments, and reviewing daily-living activities is an important part
of that evaluation. See 20 C.F.R. § 404.1529(c)(3)(i); Alvarado v. Colvin, 836 F.3d 744, 750
(7th Cir. 2016); Pepper v. Colvin, 712 F.3d 351, 369 (7th Cir. 2013) (agreeing with ALJ’s
reasoning that claimant’s daily activities undermined testimony about severity of
symptoms). Here, there is no evidence that the ALJ overstated Green’s ability to
perform daily activities. He noted that Green was able to do only some household
chores (help prepare meals, fold laundry, and grocery shop). He then evaluated Green’s
daily activities against her asserted impairments and found that she overstated the
intensity of her symptoms. Her engagement in these activities showed that, with some
limitations, she could do some work. See Skarbek v. Barnhart, 390 F.3d 500, 505 (7th Cir.
2004); Powers v. Apfel, 207 F.3d 431, 435 (7th Cir. 2000). And though it is true that ALJs
should not equate activities of daily living with an ability to engage in full-time work,
see, e.g., Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012), there is no evidence that the
ALJ did so here. Rather, he used what he heard from Green—that she cannot be active,
that she needs to alternate between sitting and standing, and that she cannot lift heavy
items (like laundry)—to tailor an RFC that fit her limitations, though not necessarily the
intensity to which she testified. This was not “patently wrong.” Pepper, 712 F.3d at 369;
Powers, 207 F.3d at 435.

        Green’s next argument, that it was unfair for the ALJ to find her testimony not
credible by pointing to her positive response to treatment, is also uncompelling. The
ALJ discredited Green’s account of her symptoms in part because the medical records
showed that Green’s “fibromyalgia was noted for being well controlled,” and that her
knee surgery produced “good results.” Green asserts that her testimony undermines
this, especially because she said her pain causes her to have “bad days” about half the
time and that her knee had been acting up recently. The medical evidence, however,
supports the ALJ’s statements. Green repeatedly reported improvements in both her
fibromyalgia and knee pain (records stated, “She does have fibromyalgia which is
generally well controlled with Neurontin,” and “left knee improving since
arthroscopy”). And an ALJ is permitted to consider the effectiveness of treatment,
including surgery, in making his credibility determination. See 20 C.F.R.
§ 404.1529(c)(3)(iv); Lambert v. Berryhill, 896 F.3d 768, 777 (7th Cir. 2018).

       Because the ALJ’s judgment of Green’s credibility “was tied to evidence in the
record and was not patently wrong, we may not disturb it.” Alvarado v. Colvin, 836 F.3d
744, 749 (7th Cir. 2016).
No. 19-1192                                                                         Page 6

       B. ALJ’s evaluation of Dr. Boen’s opinion

        Green next argues that the ALJ gave too little weight to consulting psychologist
Dr. Boen’s opinion. He gave “some weight” to Dr. Boen’s opinion that Green could not
remember directions and would “have trouble concentrating and staying on task,” but
“little weight” to his GAF assignment.

        The ALJ adequately explained his reasons for discounting Dr. Boen’s opinion. An
ALJ may discount a doctor’s opinion for reasons that are supported by the record. See
Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012) (citing 20 C.F.R. § 404.1527(c)(2)-(3)).
Here, the ALJ reviewed the entire mental-health record, finding multiple reports that
showed that Green sometimes reported normal concentration and memory function. He
also discussed why he did not credit the GAF score—he said that the GAF is a
subjective test that can differ from one clinician to another, see, e.g., Price, 794 F.3d at
839, and explained that the “objective medical evidence shows that [Green] is
functioning at a higher level than a GAF of 45 suggests.” The ALJ instead gave “great
weight” to Dr. Lovko’s opinion, which expressly disagreed with Dr. Boen’s, saying that
it was “not supported by exam or” activities of daily life. When “consulting physicians
present conflicting evidence, the ALJ may decide whom to believe, so long as
substantial evidence supports that decision.” Dixon v. Massanari, 270 F.3d 1171, 1178
(7th Cir. 2001).

       And in addition to looking at the report of Dr. Kamineni (Green’s internist), the
ALJ also discussed Green’s anxiety diagnosis and treatment, noted that medical records
showed that she was “cooperative and calm” and had “normal behavior, judgment and
thought content,” and credited state-agency psychological consultants’ opinions that
she had “mild limitations with activities of daily living … and moderate limitations
with concentration, persistence and pace.” Substantial evidence thus supported the ALJ
crediting other medical evidence over Dr. Boen’s opinion. See Schmidt v. Astrue, 496 F.3d
833, 841–42 (7th Cir. 2007).

       C. ALJ’s evaluation of Green’s sleep problems and neck pain

       Last, Green argues that her RFC is incomplete because it does not account for her
sleep apnea, cervical spine impairment, or mental-health limitations. But the ALJ
acknowledged these impairments—albeit at different levels of specificity—and
accounted in the RFC for the functional limitations that they could cause. This was
No. 19-1192                                                                          Page 7

enough; an ALJ need not discuss every piece of evidence in the record. See Rice
v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004).

        First, it is clear that the ALJ did consider Green’s problems sleeping. Green
contends that the ALJ did not consider her sleep apnea and other problems with sleep
and next-day fatigue; however, the ALJ sufficiently addressed the limitations supported
by objective medical evidence. The ALJ noted that Green had moderate difficulties with
concentration, persistence, or pace, and discussed her difficulties with focus and
concentration. In the RFC, he limited Green to sedentary work, with the additional
mental limitations that Green “cannot understand or carry out detailed instructions”
and “cannot perform tasks requiring intense/focused attention for prolonged periods.”
The RFC does not mention that Green naps for two hours every day, but this
requirement is not supported by evidence other than her testimony, which the ALJ did
not credit. At most, the medical records say that she will experience “daytime sleepiness
or drowsiness” and cautions Green from operating a motor vehicle or engaging in other
activities that are hazardous “in the presence of diminished alertness”—limitations for
which the RFC accounts. Moreover, Green did not elicit testimony from the VE about
how a need to nap would affect her job prospects. Neither Green nor the record
specifies how sleep problems impaired her ability to work beyond what was included
in the RFC, so there is no reversible error. See Prochaska v. Barnhart, 454 F.3d 731, 736–37
(7th Cir. 2006).

       Although the question whether the ALJ adequately considered Green’s neck pain
is thornier, substantial evidence nonetheless supports the ALJ’s decision. As Green
points out, significant medical evidence showed that her neck pain caused headaches
and tingling, and one medical report, submitted after the hearing, showed that this pain
made it difficult for her to turn her head from right to left. Green specifically notes that,
although the RFC limits her to not lifting more than ten pounds and not sitting for more
than six hours a day, it does not expressly include a limitation related to her inability to
turn her head or look down. Yet the ALJ did consider Green’s neck problems: he listed
them as a serious impairment, mentioned her testimony about her recent MRIs, and
acknowledged her testimony that reading a newspaper or going on the computer can
aggravate her neck pain. As required, the ALJ considered the entire record when
creating the RFC. See Schmidt, 496 F.3d at 845.

       Finally, Green argues that in assigning mental limitations in the RFC, the ALJ
simply “split the difference” between different mental-health professionals’ opinions.
This is not accurate. The ALJ reviewed all the mental-health evidence, explained why he
No. 19-1192                                                                       Page 8

assigned different weight to the different opinions, and generated an RFC that
adequately captured Green’s mental limitations. Green offers no specific criticisms of
the mental RFC, so we find no reversible error. See Jozefyk, 923 F.3d at 498.

                                    III. Conclusion

        Because the ALJ’s findings were adequately supported and properly accounted
for all of Green’s limitations, we AFFIRM.